UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7038


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONTE GWYNN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:07-cr-00112-RGD-FBS-5)


Submitted:   September 20, 2012           Decided:   November 1, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donte Gwynn, Appellant Pro Se.     Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donte Gwynn appeals the district court’s order denying

his   motion    requesting       that   he      be   transferred     from    state   to

federal custody.         We have reviewed the record and conclude that

the district court’s judgment does not suffer from reversible

error, as the issue of Gwynn’s place of confinement is squarely

within the prerogative of the Attorney General.                          See Jake v.

Herschberger,      173    F.3d    1059,      1065     (7th    Cir.   1999);       United

States v. Warren, 610 F.2d 680, 684-85 (9th Cir. 1980).                               We

therefore      affirm    the     judgment       of   the     district    court.      We

dispense    with    oral       argument      because       the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2